DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 14, 2021 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on January 14, 2021.
Claims 4, 14-15, 17-18, and 20 are cancelled.
Claims 1-3, 5-13, 16, 19, and 21-22 are pending.
Claims 1-3, 5-13, 16, 19, and 21-22 are examined.
This Office Action is given Paper No. 20210727 for references purposes only.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 5-13, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the private transportation metrics include a travel distance metric.” The phrase “a travel distance metric” is vague and indefinite because does this refer to “the travel distance metric” previously recited, or to “a second travel distance metric.” For purposes of applying the prior art only, Examiner will interpret as the latter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 10-13, 16, 19, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fletcher et al. (US 9,390,431) in view of Londergan et al. (US 2014/0039988).

Claims 1, 16
Fletcher discloses:
a repository (database, see C17 L55-63) for recording incentives (rewards, see C13 L40-57) awarded to a participant (subscriber, see C13 L19-40) in an incentive program, wherein the repository is configured to maintain a member account (account, see C13 L40-57) linked to the participant registered with the incentive program;
a database including public transportation metrics and private transportation metrics, wherein the public transportation metrics include at least one of a mode of transport metric (e.g. mass transit, bicycles, train, see C14 L19-26), a passenger carrying capacity metric, a public transport fare metric, and a travel distance metric (distance traveled, see C14 L19-45), 
at least one processor (computer, see C17 L55-63) in communication with the repository and the database;
at least one memory (memory, see C20 L10-15) including computer program code and an input port coupled to the at least one processor, the input port configured to: 
receive, through at least one of (a) a ticket issued for travel on a public transport facility for transporting a plurality of individuals, (b) a payment instrument used at a fare calculation sensor associated with the public transport facility, and/or (c) a transport application (software application, on a smartphone, see C17 L5-18, C18 L9-17, C21 L39-58) associated with the public transport facility, an indication of usage of the public transport facility (user’s travel events and data, see C17 L5-18) by the participant and an identifier (identity of subscriber, see C20 L16-35) for the participant, wherein the indication of usage of the public transport facility includes an indication of at least a distance of travel (distance travels, see C15 L37-43) of the participant and/or a type of the public transport facility, wherein the type of the public transport facility includes at least one of a bus (bus, see C5 L22-31, C18 L54-67) and a train (train, see C14 L19-26);
receive the identifier for the participant (identity of subscriber, see C20 L16-35);
the at least one processor configured, by the computer program code, to:
compare the indication of usage of the public transport facility (user’s travel events and data, see C17 L5-18) to at least one of the public transportation metrics (type of travel, distance of travel, see C5 L39-57);
based on the comparisons:
determine a reward (allocate a value to the qualified journey, see C13 L19-40) for the participant for the usage of the public transport facility;
provide, to the repository, data (received data, see C13 L19-40) indicative of the determined reward and the determined penalty;
based on the identifier for the participant, update (update, see C13 L19-40) a balance in the member account (commuter subscriber account, see C13 L19-40) with the determined reward and the determined penalty, whereby the participant is rewarded and/or penalized based on a carbon footprint (e.g. rewards for traveling by beneficial modes, lowering pollution levels, see C22 L18-54) associated with use of the public transport facility and/or the private vehicle by the participant.
Fletcher does not disclose:
Wherein… metric;
Receive… vehicle;
Compare… metrics;
Determine… vehicle.
Londergan teaches:
wherein the private transportation metrics include a travel distance metric (driving distance, see [0025]) and at least one of a fuel type metric, a travel duration metric (duration, see [0025]), and a vehicle age metric;
receive, from a vehicle tracking device (pollution recording unit, see [0024-0025]) installed in a private vehicle (e.g. automobile, truck, see [0023]) registered with the incentive program and associated with the participant, an indication of 
compare the indication of usage of the private vehicle (pollution behavior, see [0025]) to at least two of the private transportation metrics (duration, driving distance, time of day, traffic information, see [0025-0029]);
determine a penalty (financial incentive can be a penalty, e.g. during rush hour, see [0018, 0027]) for the usage of the private vehicle.
Fletcher discloses a system and method for rewarding commuters that cycle, walk, run, or use public transport by using a database that tracks activity. Fletcher also discloses detecting the type of travel event and determining which category it should fall into (e.g. cycling, in a vehicle, driving in car, traveling on a bus, see C18 L54-67). Fletcher does not explicitly disclose tracking usage of a private vehicle and comparing the indication of usage of the private vehicle to determine a penalty, but Londergan does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system and method for rewarding commuters of Fletcher with the tracking usage of a private vehicle and comparing the indication of usage of the private vehicle to determine a penalty of Londergan because 1) a need exists for rewarding those who commute to work using green travel means (see Fletcher C1 L14-21); and 2) a need exists for individualized incentives that influence vehicle operator behavior (see Londergan [0001]). Tracking the usage of a private vehicle to determine the usage will assist in determining a penalty.


Furthermore, Fletcher discloses:
an output port coupled to the at least one processor, the output port configured to transmit the data (RFID tag emits radio signal, see C14 L59 – C15 L9) indicative of the determined reward and the determined penalty;
wherein the at least one processor is further configured to transmit, through the output port, the data (received data, see C13 L19-40) indicative of the determined reward and the determined penalty, and an instruction to update (update account, see C13 L19-40) the balance in the member account to the repository.

Claim 3
Furthermore, Londergan teaches:
the determination of the penalty depends on an amount of carbon footprint (amount of CO2 above threshold, see [0028]) contributed from the usage of the private vehicle.

Claim 5
Furthermore, Fletcher discloses:
the determination of the reward depends on a passenger carrying capacity of the used public transport facility (e.g. bus or train, see C5 L22-31, C18 L54-67, C14 L19-26) and a distance travelled (distance traveled, see C14 L27-43, C15 L37-43) during the usage of the public transport facility.

Claim 6
Furthermore, Fletcher discloses:
the public transportation metrics (e.g. distance traveled, see C14 L19-45) and the private transportation metrics are changeable (disable transmissions of his location, see C19 L30-37) through a command received by the system.

Claim 7
Furthermore, Fletcher discloses:
the input port is configured to, in connection with receiving the indication of usage of the public transport facility, receive the indication of usage through one or more of the following:
a scan of the ticket issued for travel on the public transport facility;
a capture of the payment instrument used at the fare calculation sensor, the payment instrument being owned by the participant registered with the incentive program; and/or
a message received from the transport application (software application, on a smartphone, see C17 L5-18, C18 L9-17, C21 L39-58) associated with the public transport facility (free public transport to football games, see C21 L53-58), the message containing data establishing a link to the participant registered with the incentive program.

Claim 10
Furthermore, Fletcher discloses:
the input port is further configured to receive details of one or more public transport modes (e.g. bicycles, train, see C14 L19-26) for enrollment under the public transport facility (city public transit authority, see C16 L11-15) before receipt of the indication of the usage of the public transport facility.

Claim 11
Furthermore, Fletcher discloses:
the at least one processor is further configured, by the computer program code, to authenticate the usage of the public transport facility through identification of a match to one of the enrolled public transport modes (verify details of type of commute and destination, see C15 L60 – C16 L5, C20 L16-35).

Claim 12
Furthermore, Fletcher discloses:
the input port is further configured to receive a redemption request against the member account (claim reward, see C13 L40-57); and
wherein the at least one processor is further configured, by the computer program code, to update the balance in the member account after the redemption request is processed (see C13 L40-57).

Claims 13, 19
Furthermore, Londergan teaches:
the at least one processor is further configured, by the computer program code, to: 
establish whether the registered private vehicle is also registered for a public hire scheme (carpools, see [0034]); 
convert the determined penalty into a reward (financial incentive increased if use carpool, see [0034]) when the establishment indicates that the usage of the registered private vehicle is under the public hire scheme.

Claim 22
Furthermore, Fletcher discloses:
the indication of usage further includes a type of the private vehicle (e.g. bicycle, see C14 L19-26). 

Claims 8-9 and 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fletcher et al. (US 9,390,431), in view of Londergan et al. (US 2014/0039988), and further in view of Cebon et al. (US 2012/0109721). 

Claim 8
Fletcher in view of Londergan discloses the limitations above. Fletcher in view of Londergan does not disclose:
The input… vehicle.
Cebon teaches:
the input port is further configured to receive registration details (vehicle registration numbers, see [0036]) of the private vehicle before receipt of the indication of the usage of the private vehicle.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system and method for rewarding commuters of Fletcher, in view of Londergan with the vehicle registration numbers of Cebon because 1) a need exists for rewarding those who commute to work using green travel means (see Fletcher C1 L14-21); 2) a need exists for individualized incentives that influence vehicle operator behavior (see Londergan [0001]); and 3) a need exists for novel applications using transport-related data (see Cebon [0001]). Using the vehicle registration numbers ensures that private vehicles can be properly tracked.

Claim 9
Furthermore, Cebon teaches:
The at least one processor is further configured to, by the computer program code, to authenticate the usage of the private vehicle through identification of a match to the received registration details of the private vehicle (authenticate through the use of vehicle registration numbers, see [0036]).

Claim 21
Fletcher in view of Londergan discloses the limitations above. Fletcher in view of Londergan does not disclose:
The payment… wallet.
Cebon teaches:
the payment instrument includes at least one of a payment card (payment, see [0139]) and/or a digital wallet (debits her account, see [0162]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system and method for rewarding commuters of Fletcher, in view of Londergan with the payment information of Cebon because 1) a need exists for rewarding those who commute to work using green travel means (see Fletcher C1 L14-21); 2) a need exists for individualized incentives that influence vehicle operator behavior (see Londergan [0001]); and 3) a need exists for novel applications using transport-related data (see Cebon [0001]). Using payment information will assist in determining whether payment was made.

Response to Arguments 
103 arguments 
Applicant argues that the prior art does not teach the amendments; specifically receiving an indication of usage of a public transport facility. 
Please see new mapping. Fletcher discloses comparing the indication of usage of the public transport facility (user’s travel events and data, see C17 L5-18) to at least one of the public transportation metrics (type of travel, distance of travel, see C5 L39-57). Note that Fletcher also discloses detecting the type of travel event and determining which category it should fall into (e.g. cycling, in a vehicle, driving in car, traveling on a bus, see C18 L54-67).

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.